Citation Nr: 1303373	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  04-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic nerve disorder of the lower extremities.

2.  Entitlement to a rating in excess of 20 percent for bilateral pubic rami stress fractures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and K.B., M.D.



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to October 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which continued a previously assigned 20 percent rating for bilateral pubic rami stress fractures and denied entitlement to service connection for a chronic nerve disorder of the lower extremities. 

In August 2004 the Veteran testified at a hearing before RO personnel.  A transcript of the hearing is of record.

Thereafter, the Veteran's claims file was transferred to the jurisdiction of Waco, Texas.

In July 2010 the Veteran and K. B., M.D., testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The Board previously remanded the matters on appeal for additional development in October 2011.  Unfortunately, for reasons discussed further below, this appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.

In October 2011, the Board also remanded the issues of service connection for migraine headaches, right and left knee disorders, a chronic muscle disorder, a low back disorder, and an acquired psychiatric disorder.  Those claims were all granted by the Waco RO in August 2012 rating decisions.  Because the Veteran received a full grant of those benefits sought on appeal, they are no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997). 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims. A review of the documents in such file reveals that contain additional evidence and procedural documents that are relevant to the issues on appeal.  The Board notes that any future adjudication(s) should also take into account this paperless, electronic claims file.


REMAND

After a review of the record, the Board finds that further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for a chronic nerve disorder of the lower extremities and an increased rating for bilateral pubic rami stress fractures.

Regarding the Veteran's service connection claim for a nerve disorder affecting the lower extremities, the Board observes that the Veteran initially claimed entitlement to service connection for a chronic nerve disorder affecting her lower extremities secondary to her service-connected bilateral pubic rami stress fractures.  Pursuant to the Board's October 2011 remand instructions, the Veteran was afforded a June 2012 VA examination to determine whether the Veteran has a neurological disorder that was caused or aggravated by her service-connected pubic rami stress fractures.  Following a neurologic evaluation, the June 2012 VA examiner diagnosed paresthetica meralgia affecting the right thigh.  In a July 2012 addendum, the VA examiner opined that the Veteran's right thigh paresthetica meralgia is not related to the Veteran's previously diagnosed pelvic fracture, as paresthetica meralgia usually resolves a short time after onset.  The examiner further indicated that the findings on examination indicated the Veteran's paresthetica meralgia to be of recent origin.  However, the examiner did not address whether the Veteran's service-connected pubic rami stress fractures aggravated the Veteran's diagnosed paresthetica meralgia, as specifically requested by the Board.  As such, a remand is necessary to afford the RO the opportunity to comply with the Board's remand instruction to obtain such an opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, regarding the June 2012 VA neurological examination, the Board observes that no diagnosis other than paresthetica meralgia affecting the right thigh was offered, and no neurologic testing was conducted in conjunction with the examination.  However, during the Veteran's July 2010 Travel Board hearing, a private physician testified that, in her opinion, the Veteran suffered from intermittent neuropathy, though she acknowledged that objective testing had not been conducted to confirm that diagnosis.  Furthermore, she opined that the intermittent neuropathy was possibly secondary to a lumbar spine disability or a muscle disorder affecting the lower extremities.  In light of the competent medical testimony that the Veteran suffers from intermittent neuropathy possibly related to a low back disability or chronic muscle disorder, for which service connection has now been established, and because neurologic testing was not performed in conjunction with the June 2012 VA examination, the Board finds that additional VA examination with medical opinion is necessary. 

Furthermore, VA treatment records show that in March 2007, the Veteran sought VA neurologic treatment for complaints of paresthesias and occasional numbness in both of her lower extremities that began in service.  However, her symptoms had become more prominent after a recent fall six weeks prior.  The VA neurologist found minimal diminished touch in the right, but not the left, upper thigh in the area of the lateral femoral cutaneous nerve.  The neurologist's impression was right and questionable left paresthetica compression of the lateral femoral cutaneous nerve from being overweight, and questionably related to something that happened while the Veteran was in the military.  The Board also notes that the Veteran reported numbness on the anterior aspect of both thighs during a June 2003 VA muscles examination.  Given the foregoing evidence suggesting a continuity of symptoms since service, on remand, the VA examiner should address whether any current neurological disorder of the lower extremities arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Finally, the Board finds that on remand, the VA examiner should clarify the functional effects of the Veteran's service-connected pubic rami stress fractures.  In this regard, the June 2012 VA examiner found that the Veteran's bilateral hip symptoms impacted her ability to work and described the impact her symptoms would have on her work as a postal worker.  However, the record shows that the Veteran does not work as a postal worker, but rather, has worked in an office/desk setting as a service representative since approximately 2003.  As such, it is unknown the extent to which the Veteran's pubic rami stress fracture impacts her ability to work as a service representative.  Accordingly, a new opinion is necessary prior to adjudication of the Veteran's increased rating claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA peripheral nerves examination to determine whether the Veteran currently suffers from a neurologic disorder of the lower extremities and to obtain a medical opinion as to whether any diagnosed neurologic disorder is related to service or a service-connected disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Objective neurological testing, along with any other tests or studies deemed necessary, should be conducted, and the results should be reported in detail.  The medical rationale for all opinions expressed should be provided. 

Following a review of the claims file and examination of the Veteran, the physician should respond to the following:

a.  Does the Veteran have any diagnosed neurological disorder of the lower extremities?  

b.  If so, was the disorder caused by or did the disability first manifest in service? 

c.  If the disorder was not caused by service, is it caused by or permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected bilateral pubic rami fractures.  If aggravation is found, the examiner should attempt to quantify the extent of aggravation. 

d.  If the disorder was not caused by service, is it caused by or permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected low back disability.  If aggravation is found, the examiner should attempt to quantify the extent of aggravation. 

e.  If the disorder was not caused by service, is it caused by or permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected chronic pelvic muscle strain affecting the bilateral lower extremities.  If aggravation is found, the examiner should attempt to quantify the extent of aggravation. 

f.  Describe the functional effects of the Veteran's service-connected bilateral pubic rami stress fractures, to include the functional impact of the condition on her ability to work.  The examiner should note that the record reflects that the Veteran has worked as a veterans service representative since approximately 2003.

A medical rationale for the conclusions reached should be provided.  If a neurological disorder is diagnosed, objective testing to confirm the diagnosis should be obtained unless contraindicated. 

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


